Name: 2004/655/EC, Euratom: Decision of the Representatives of the Governments of the Member States of 22 September 2004 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-05-30; 2004-09-25

 25.9.2004 EN Official Journal of the European Union L 300/42 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 22 September 2004 appointing a judge to the Court of Justice of the European Communities (2004/655/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: HAVE DECIDED AS FOLLOWS: Article 1 Mr Aindrias Ã  CAOIMH is hereby appointed judge to the Court of Justice of the European Communities from the date of his swearing in until 6 October 2009. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 September 2004. For the Council The President T. DE BRUIJN